Citation Nr: 1040537	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a restoration of a 40 percent disability 
rating for a low back disability from August 1, 2008.

2.  Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from December 1967 to December 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in June 2010.  
A transcript of the hearing is associated with the claims file. 

The issue of entitlement to a TDIU is addressed in the REMAND 
following the order section of this decision.


FINDING OF FACT

An improvement in the Veteran's low back disability was not 
adequately demonstrated by the evidence of record at the time of 
the August 2008 rating decision reducing the rating for the 
disability from 40 percent to 20 percent.


CONCLUSION OF LAW

The 40 percent disability rating for a low back disability was 
not properly reduced.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5242 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009). 

Legal Criteria

Degenerative arthritis of the spine is to be evaluated under the 
general rating formula for rating diseases and injuries of the 
spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Intervertebral disc syndrome will be evaluated under the general 
formula for rating diseases and injuries of the spine or under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

Under the general rating formula for rating diseases and injuries 
of the spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following ratings 
will apply.  An evaluation of 10 percent is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees, 
but not greater than 85 degrees; or the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or if there is a vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

A 20 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less; or, if there is 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted if there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is to 
240 degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and 
cervical spine segments shall be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243. 

Analysis

At the outset, the Board notes that a 40 percent disability 
rating for a low back disability was in effect from December 3, 
2004, to July 31, 2008.  Since that period is less than five 
years, the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding 
stabilization of disability ratings do not apply.

The Veteran underwent a VA examination in December 2004.  At that 
time, the Veteran reported significant pain in his low back with 
numbness, tingling, and pain radiating down the left leg, all the 
way to the foot.  He reported that on a good day, his pain level 
was an 8 out of 10 in intensity.  He reported that he experienced 
painful flare-ups where his pain level would be a 10 out of 10 in 
intensity and that he could experience painful flare-ups as often 
as daily.  He reported that his painful flare-ups could last 
approximately six to eight hours and that they are only relieved 
by rest, use of anti-inflammatory medication, and Tylenol.  The 
Veteran reported that his painful flare-ups were brought on by 
any kind of increased activity or even sitting for long periods 
of time.  The Veteran denied any bladder or bowel changes.  The 
Veteran reported that he would be able to walk a mile if he had 
to, but that it would take him a very long time.  He reported 
that he wore a back brace and occasionally used crutches for 
ambulation. 

Upon physical examination, the Veteran was found to have posture 
that was somewhat to the left and forward.  He had pain when he 
tried to stand fully erect.  There was some significant spasm in 
the paraspinal muscles on the left.  He had some tenderness about 
the bony structures in the lumbar spine.  He had some pain in the 
sacroiliac region, but no pain in the hips.  Range of motion 
measurements were as follows: flexion to 30 degrees with pain, 
extension to 0 degrees with pain, lateral flexion to 10 degrees 
with pain, and lateral rotation to 10 degrees with pain.  He had 
bilateral positive straight leg raises.  X-rays taken at the time 
of examination revealed moderate to severe degenerative disc 
disease of the lumbar spine with radiculopathy to the left lower 
extremity.  

The examiner noted in the examination report that the Veteran had 
reported that the date of the examination was a bad day for him.  
The examiner noted that he could not determine what the Veteran's 
normal range of motion would be.  The examiner did note that 
normal days should give the Veteran moderate decrease in turns, 
an increase in fatigability, and an increase in incoordination.  
The examiner noted that the Veteran's "bad days" were acute and 
chronic, and that they would have a significant effect on his 
endurance, fatigability, strength, and incoordination.

In an April 2005 rating decision, the RO increased the Veteran's 
low back disability rating from 20 percent to 40 percent.  

In June 2006, the Veteran was afforded another VA examination in 
response to his claim that his low back disability had increased 
in severity.  At that time, the Veteran reported experiencing 
pain, weakness, stiffness, and swelling.  He reported to the 
examiner that he had received some physical therapy.  He also 
reported experiencing painful flare-ups approximately four times 
a month and reported that they were caused by overuse, activity, 
and lifting.  He reported that his painful flare-ups were 
relieved by rest and medication, such as Motrin and/or muscle 
relaxers.  

Upon physical examination, the Veteran's posture, gait, and 
curvature of the spine were all normal.  The position of the 
Veteran's head was straight.  The Veteran's spine was symmetrical 
and there were no muscle spasms noted.  There was tenderness to 
palpation of the lumbar spine.  The examiner noted that there was 
no painful motion.  Straight leg raising test was negative and 
there were no bowel or bladder changes noted.  Range of motion 
measurements were as follows: flexion to 30 degrees, extension to 
10 degrees, right and left lateral rotation to 10 degrees each, 
and right and left lateral flexion to 10 degrees each.  The 
examiner noted that there was no weakened movement or 
incoordination.  There was excess fatigability with use and there 
was pain with use.  The examiner noted that after repetitive 
exercise, the Veteran lost an additional 20 degrees of flexion.  

In a July 2006 rating decision, the Veteran's 40 percent 
disability rating was confirmed and continued.

In July 2007, the Veteran was afforded another VA examination.  
At that time, the examiner reported that the claims file was not 
available for review.  The Veteran reported experiencing daily 
pain with L5 radiculopathy that he rated as an 8 of 10 in 
intensity.  The Veteran also reported experiencing stiffness and 
weakness.  It was reported at that time that the Veteran did not 
experience flare-ups.  The Veteran reported being able to walk 
approximately 100 feet before experiencing pain.  He reported 
that his low back disability caused him to be unsteady and that 
he had fallen at least once in the last year as a result.  The 
Veteran reported that he had recently had to quit his job as a 
truck driver as a result of his low back disability.  

Upon physical examination, the Veteran exhibited kyphotic lumbar 
posture and his gait favored his left leg.  His head positioning 
and curvature of the spine were normal.  There was no spasm 
noted.  There was mild tenderness to palpation and painful 
motion.  Straight leg raising was positive at 30 degrees and 
there were decreased sensory responses in the left leg.  Range of 
motion measurements were as follows: flexion to 60 degrees with 
pain beginning at 50 degrees, extension to 10 degrees, right and 
left lateral flexion to 10 degrees each, and right and left 
lateral rotation to 20 degrees each with pain beginning at 10 
degrees on each side.  The examiner noted that there was no 
change in range of motion after repetition.  The examiner noted 
that range of motion was not further reduced by fatigue, 
weakness, or lack of endurance; but that range of motion was 
further reduced by pain.

In an August 2007 rating decision, the RO proposed to reduce the 
Veteran's low back disability rating to 20 percent based on the 
findings of the July 2007 VA examination report.  The Veteran 
promptly disagreed with the proposed reduction in an August 2007 
statement.  In his statement he reported that the July 2007 VA 
examination had been inadequate and improperly done and he 
requested a second VA examination be performed before a reduction 
was made.  

In an April 2008 rating decision, the Veteran's low back 
disability rating was reduced from 40 percent to 20 percent.  The 
Veteran was not afforded another VA examination before the 
reduction as he requested.    

The Board notes that the Veteran has reported that he has 
continued to experience painful flare-ups in his low back 
disability since sustaining the injury in active service.  These 
statements are corroborated by the VA Medical Center and private 
treatment notes of record.  The July 2007 VA examiner noted that 
the Veteran did not report painful flare-ups.  This is 
inconsistent with the Veteran's other statements of record.  
Additionally, the Veteran reported that he believed the July 2007 
examination to have been inadequate and improperly done.  As the 
Veteran has a history of undergoing compensation and pension 
examinations, his report of inadequacy should have been afforded 
consideration by the RO.  For these reasons, the Board finds the 
July 2007 VA examination report to be inadequate for adjudication 
purposes.

The Board has found the July 2007 VA examination report upon 
which the reduction was based to be inadequate, as it does not in 
fact show that the Veteran's disability had actually improved to 
the extent that it was no longer 40 percent disabling.  In this 
regard, the Board notes that the symptoms reported at both the 
December 2004 and June 2006 VA examinations were similar in 
nature and do not show that the Veteran's disability picture 
changed significantly from one to the other.  Additionally, as 
noted above, the Board notes that the VA Medical Center and 
private treatment records in no way show that the Veteran is 
improving.  In fact, the Veteran has recently reported that his 
low back disability continues to get worse despite physical 
therapy and chiropractic treatment.  Also, the examiner noted 
that the claims file was not available for his review prior to 
his examination of the Veteran.  

Accordingly, restoration of the 40 percent disability rating for 
lumbosacral strain with traumatic arthritis, effective August 1, 
2008, is warranted.


ORDER

Entitlement to restoration of a 40 percent disability rating for 
lumbosacral strain with traumatic arthritis from August 1, 2008, 
is granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to a TDIU is decided.

The Veteran has reported that his service connected back 
disability has increased in severity to the point that he had 
been forced to retire, primarily because of his back disability.

The June 2010 testimony provided by the Veteran indicates that 
the Veteran might be unemployable solely due to his service-
connected disabilities on appeal.  According to the VA General 
Counsel, the question of TDIU entitlement may be considered as a 
component of an appealed increased rating claim if the TDIU claim 
is based solely upon the disability or disabilities which are the 
subject(s) of the increased rating claim(s).  If the Veteran 
asserts entitlement to a TDIU based in whole or in part on other 
service-connected disabilities which are not the subject of the 
appealed RO decision, the Board lacks jurisdiction over the TDIU 
claim except where appellate jurisdiction is assumed in order to 
grant a benefit, pursuant to 38 C.F.R. § 19.13 (a).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on the 
Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. 
§ 14.507 (2009). 

Therefore, the Board finds that the Veteran should be afforded a 
VA examination to determine the current level of severity of all 
impairment resulting from his service-connected low back 
disability, to include whether it renders the Veteran 
unemployable.  

Additionally, current VA Medical Center and private treatment 
records should be obtained.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA Medical Center and private 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and request that he 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from his service-
connected low back disability.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that all information 
required for rating purposes is provided.

All manifestations of the Veteran's low 
back disability should be identified, to 
include any symptoms of radiculopathy.  In 
addition, based on the examination results 
and the review of the record, the examiner 
should provide an opinion concerning the 
current degree of industrial impairment 
resulting from the service-connected low 
back disability, to include whether it is 
sufficient by itself or in combination 
with the other service-connected 
disabilities to render the Veteran 
unemployable. The rationale for all 
opinions expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to a TDIU, if it has not been 
rendered moot.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999). This REMAND must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


